Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
4.	Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over FU et al. (US Pub. No: 2020/0037260 A1) in view of YOSHIMOTO et al. (US Pub. No: 2017/0019163 A1) and further in view of Media Tek Inc. (R1-1716832, 3GPP TSG RAN WG1 Meeting NR#3, dated Sept 2017).
	Regarding claim 23, FU et al. teach a terminal apparatus configured to communicate with a base station apparatus in a serving cell (see Abstract, Figures 46 & 77/UE and para [0038]), the terminal apparatus comprising: reception circuitry (see Fig.46, receiving module) configured to monitor a first PDCCH with a first DCI format in an active DL bandwidth part from a set of one or more DL bandwidth parts where a first DL bandwidth part from the set of one or more DL bandwidth parts is set to the active DL bandwidth part (see Fig.33 and para [0545] wherein a UE is configured with two DL BWPs, denoted by BWP-1 and BWP-2, is mentioned, in time slot n, the UE detects a DCI indicating a switching of a DL active BWP on BWP-1 (the DCI/first_DCI is transmitted in a PDCCH), is mentioned and BWP-1  being set to the active DL bandwidth part, is mentioned and also see para [0586] wherein the receiving module receiving DCI in time unit n, and active BWP indication information in the DCI indicating a switching of an active BWP, is mentioned, also see para [0588] wherein receiving module starting to receive a PDCCH and/or a PDSCH on a DL active BWP from the the first DCI format being used for scheduling a PDSCH in the active DL bandwidth part where a second DL bandwidth part from the set of one or more DL bandwidth parts is set to the active DL bandwidth part (see para [0545] wherein the DCI schedules a PDSCH transmitted on BWP-2/second DL bandwidth part in time slot n+L (L is a positive integer, e.g., configured by higher layer signaling, or pre-defined in a protocol) &  the UE may start to receive the PDSCH on BWP-2 from time slot n+L, is mentioned and also see para [0614] wherein the receiving module receiving a first DCI in time unit n and the first DCI indicating an active BWP switches from BWP-1 to BWP-2 starting from time unit n+L, a PDSCH is scheduled in time unit n+L, is mentioned), and configured to monitor a second PDCCH with a second DCI format in the active DL bandwidth part where the first DL bandwidth part is set to the active DL bandwidth part (see para [0545] wherein the UE starting to receive a PDCCH on BWP-1/first_DL_bandwidth_part is from time slot n+1 to time slot n+L, is mentioned and also 
see paragraphs [0548] & [0551]), the second DCI format being used for scheduling a PDSCH in the active DL bandwidth part where the first DL bandwidth part is set to the active DL bandwidth part (see para [0545] wherein the UE starting to receive a PDCCH on BWP-1/first_DL_bandwidth_part is from time slot n+1 to time slot n+L, is mentioned and also see para [0551] wherein  the UE may receive a PDCCH on BWP-1 in time slot n & in time slot n+1, the UE switches to BWP-1 to receive a PDSCH, is mentioned).
	FU et al. is silent in teaching the above terminal apparatus comprising RRC processing circuitry configured to configure in the serving cell a set of one or more DL bandwidth parts given by a first RRC signaling and wherein a first size of a first resource assignment field in the first DCI format is given based on the first DCI format is 
However, YOSHIMOTO et al. teach a terminal apparatus (see Abstract and Fig.10 for terminal apparatus) comprising RRC processing circuitry (see Fig.10, block 2011) configured to configure in the serving cell a set of one or more DL bandwidth parts given by a first RRC signaling (see paragraphs [0127] & [0128] wherein the number of bandwidth parts being configured on the basis of the system bandwidth, is mentioned, and also see para [0195] wherein radio resource control unit 2011 setting various types of configuration information/parameter on the basis of higher layer signals (e.g. RRC Signaling) received from the base station apparatus, is mentioned) and wherein a first size of a first resource assignment field in the first DCI format is given based on the first DCI format is received (see para [0056] wherein the PDCCH being used to transmit downlink control information (DCI) & a plurality of DCI formats (which includes the first DCI format) being mentioned for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned and also see para [0059]), and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB (see para [0056] wherein the PDCCH being used to transmit downlink control information (DCI) & a plurality of DCI formats (which includes the second DCI format) being mentioned for the transmission of the downlink control information, is mentioned and also see para [0078] RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned, also see para [0053] wherein the MIB containing basic information such as information (SFN; system frame number) indicating the number of a radio frame, the system bandwidth, is mentioned  and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned and also see para [0059]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above terminal apparatus of FU et al. to include RRC processing circuitry being configured to configure in the serving cell a set of one or more DL bandwidth parts given by a first RRC signaling and also to have both a first size of a first resource assignment field in the first DCI format being given based on the first DCI format is received and a second size of a second resource assignment field in the second DCI format being given based on a second RRC signaling which includes a MIB, disclosed by YOSHIMOTO et al. in order to provide an effective mechanism to efficiently report reception quality information in transmitting the reception quality information and thereby achieving efficient data transmission between a wireless terminal and base station in the wireless communication system.
FU et al. and YOSHIMOTO et al. together yet are silent in teaching the above terminal apparatus comprising wherein a first size of a first resource assignment field in the first DCI format is given based on a number of resource blocks in the active DL bandwidth part in which the PDSCH scheduled by the first DCI format is received and a second size of a second resource assignment field in the second DCI format is given regardless of the number of resource blocks in the active bandwidth part in which the PDSCH scheduled by the second DCI format is received.
However, Media Tek Inc. teaches a terminal apparatus (see page 1, under BWP configuration) comprising wherein a first size of a first resource assignment field in the first DCI format is given based on a number of resource blocks in the active DL bandwidth part in which the PDSCH scheduled by the first DCI format is received (see page 1, under BWP configuration, for connected-mode UE, one or multiple bandwidth part configurations for each component carrier can be semi-statically signaled to a UE and configuration parameters including Bandwidth size (in terms of PRBs), is mentioned, also see page 6, section issue#6 under vivo, wherein another BWP-dependent DCI format/first_DCI_format could also been monitored at the same time (called 'normal DCI/first_DCI'), is mentioned and also see page 1, under ‘Definition of active BWP’, wherein  PDCCH carrying scheduling assignment for the PDSCH (that includes first resource assignment field) being transmitted in BWP, is mentioned), and 
a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part in which the PDSCH scheduled by the second DCI format is received (see page 1, under BWP configuration, for connected-mode UE, one or multiple bandwidth part configurations for each component carrier can be semi-statically signaled to a UE and configuration parameters including Bandwidth size (in terms of PRBs), is mentioned, also see page 6, section issue#6 under vivo, wherein  a DCI format which is independent of the BW of the active DL/UL BWP i.e. fallback DCI/ second DCI (that includes the second DCI format based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part), is mentioned and the UE being configured to monitor both DCI formats, is mentioned and also see page 1, under ‘Definition of active BWP’).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above terminal apparatus of FU et al. and YOSHIMOTO et al. to have a first size of a first resource assignment field in the first DCI format being given based on a number of resource blocks in the active DL bandwidth part in which the PDSCH scheduled by the first DCI format is received and also to have  a second size of a second resource assignment field in the second DCI format being given based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part in which the PDSCH scheduled by the second DCI format is received, disclosed by Media Tek Inc. in order to provide an effective mechanism of a UE for efficiently supporting multiple active bandwidth parts to transmit user traffic and also to provide separate sets of bandwidth part configurations for DL and UL per component carrier in wireless communication system.
Regarding claim 24, FU et al. teach a base station apparatus configured to communicate with a terminal apparatus in a serving cell (see Abstract, Figures 48 & 76/base_station and para [0038]), the base station apparatus comprising: transmission circuitry (see Fig.76, Transmitting unit 2901 inside BS) configured to transmit a first PDCCH with a first DCI format in an active DL bandwidth part from a set of one or more DL bandwidth parts where a first DL bandwidth part from the set of one or more DL a DL active BWP and an UL active BWP, is mentioned and also see Fig.33 and para [0545] wherein a UE is configured with two DL BWPs, denoted by BWP-1 and BWP-2, is mentioned, in time slot n, the UE detects a DCI indicating a switching of a DL active BWP on BWP-1 (the DCI/first_DCI is transmitted in a PDCCH), is mentioned and BWP-1  being set to the active DL bandwidth part, is mentioned and also see para [0586] wherein the receiving module receiving DCI in time unit n, and active BWP indication information in the DCI indicating a switching of an active BWP, is mentioned, also see para [0588] wherein receiving module starting to receive a PDCCH and/or a PDSCH on a DL active BWP from the time unit n+k, is mentioned), the first DCI format being used for scheduling a PDSCH in the active DL bandwidth part where a second DL bandwidth part from a set of one or more DL bandwidth parts is set to the active DL bandwidth part (see para [0545] wherein the DCI schedules a PDSCH transmitted on BWP-2/second DL bandwidth part in time slot n+L (L is a positive integer, e.g., configured by higher layer signaling, or pre-defined in a protocol) &  the UE may start to receive the PDSCH on BWP-2 from time slot n+L, is mentioned and also see para [0614] wherein the receiving module receiving a first DCI in time unit n and the first DCI indicating an active BWP switches from BWP-1 to BWP-2 starting from time unit n+L, a PDSCH is scheduled in time unit n+L, is mentioned), and configured to transmit a second PDCCH with a second DCI format in the active DL bandwidth part where the first DL bandwidth part is set to the active DL bandwidth part (see para [0545] wherein the UE starting to receive a PDCCH on BWP-1/first_DL_bandwidth_part is from time slot n+1 to time slot n+L, is mentioned and also see paragraphs [0548] & [0551]), the second DCI format being used for scheduling a PDSCH in the active DL bandwidth part where the first DL bandwidth part is set to the active DL bandwidth part (see para [0545] wherein the UE starting to receive a PDCCH on BWP-1/first_DL_bandwidth_part is from time slot n+1 to time slot n+L, is mentioned and also see para [0551] wherein  the UE may receive a PDCCH on BWP-1 in time slot n & in time slot n+1, the UE switches to BWP-1 to receive a PDSCH, is mentioned). 
FU et al. is silent in teaching the above base station apparatus comprising RRC processing circuitry configured to inform the terminal apparatus of a set of one or more DL bandwidth parts in the serving cell by using a first RRC signaling, wherein a first size of a first resource assignment field in the first DCI format is given based on the first DCI format is transmitted and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB.
However, YOSHIMOTO et al. teach a base station apparatus (see Abstract and Fig.9 for base station apparatus) comprising RRC processing circuitry (see Fig.9, RRC unit 1011) configured to inform the terminal apparatus of a set of one or more DL bandwidth parts in the serving cell by using a first RRC signaling (see paragraphs [0127] & [0128] wherein the number of bandwidth parts being configured on the basis of the system bandwidth, is mentioned, and also see para [0169] wherein radio resource control (RRC) unit 1011 managing & transmitting various types of configuration information/parameter to the terminal apparatus, is mentioned and also see para a plurality of DCI formats (which includes the first DCI format) being mentioned for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned and also see para [0059]) and 
a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB (see para [0056] wherein the PDCCH being used to transmit downlink control information (DCI) & a plurality of DCI formats (which includes the second DCI format) being defined for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned, also see para [0053] wherein the MIB containing basic information such as information (SFN; system frame number) indicating the number of a radio frame, the system bandwidth, is mentioned  and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned and also see para [0059]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above base station apparatus of FU et al. to include RRC processing circuitry configured to inform 
FU et al. and YOSHIMOTO et al. together yet are silent in teaching the above base station apparatus comprising wherein a first size of a first resource assignment field in the first DCI format is given based on a number of resource blocks in the active DL bandwidth part in which the PDSCH scheduled by the first DCI format is transmitted and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part in which the PDSCH scheduled by the second DCI format is transmitted.
However, Media Tek Inc. teaches a base station apparatus (see page 1, under BWP configuration and also see page 6, under section issue 6) comprising wherein a first size of a first resource assignment field in the first DCI format is given based on a number of resource blocks in the active DL bandwidth part in which the PDSCH scheduled by the first DCI format is transmitted (see page 1, under BWP configuration, for connected-mode UE, one or multiple bandwidth part configurations for each component carrier can be semi-statically signaled from BS to a UE and configuration parameters including Bandwidth size (in terms of PRBs), is mentioned, also see page 6, section issue#6 under vivo, wherein another BWP-dependent DCI format/first_DCI_format could also been monitored at the same time (called 'normal DCI/first_DCI'), is mentioned and also see page 1, under ‘Definition of active BWP’, wherein  PDCCH carrying scheduling assignment for the PDSCH (that includes first resource assignment field) being transmitted in BWP, is mentioned), and 
a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part in which the PDSCH scheduled by the second DCI format is transmitted (see page 1, under BWP configuration, for connected-mode UE, one or multiple bandwidth part configurations for each component carrier can be semi-statically signaled to a UE and configuration parameters including Bandwidth size (in terms of PRBs), is mentioned, also see page 6, section issue#6 under vivo, wherein  a DCI format which is independent of the BW of the active DL/UL BWP i.e. fallback DCI/ second DCI (that includes the second DCI format based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part), is mentioned and the UE being configured to monitor both DCI formats, is mentioned and also see page 1, under ‘Definition of active BWP’).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above base a number of resource blocks in the active DL bandwidth part in which the PDSCH scheduled by the first DCI format is transmitted and also to have  a second size of a second resource assignment field in the second DCI format being given based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part in which the PDSCH scheduled by the second DCI format is transmitted, disclosed by Media Tek Inc. in order to provide an effective mechanism of a UE for efficiently supporting multiple active bandwidth parts to transmit user traffic and also to provide separate sets of bandwidth part configurations for DL and UL per component carrier in wireless communication system. 
Regarding claim 25, FU et al. teach a communication method for a terminal apparatus configured to communicate with a base station apparatus in a serving cell (see Abstract, Figures 46 & 77/UE and para [0038]), the communication method comprising: monitoring a first PDCCH with a first DCI format in an active DL bandwidth part from a set of one or more DL bandwidth parts where a first DL bandwidth part from the set of one or more DL bandwidth parts is set to the active DL bandwidth part (see Fig.33 and para [0545] wherein a UE is configured with two DL BWPs, denoted by BWP-1 and BWP-2, is mentioned, in time slot n, the UE detects a DCI indicating a switching of a DL active BWP on BWP-1 (the DCI/first_DCI is transmitted in a PDCCH), is mentioned and BWP-1  being set to the active DL bandwidth part, is mentioned and also see para [0586] wherein the receiving module receiving DCI in time unit n, and active BWP indication information in the DCI indicating a switching of an PDCCH and/or a PDSCH on a DL active BWP from the time unit n+k, is mentioned), the first DCI format being used for scheduling a PDSCH in the active DL bandwidth part where a second DL bandwidth part from the set of one or more DL bandwidth parts is set to the active DL bandwidth part (see para [0545] wherein the DCI schedules a PDSCH transmitted on BWP-2/second DL bandwidth part in time slot n+L (L is a positive integer, e.g., configured by higher layer signaling, or pre-defined in a protocol) &  the UE may start to receive the PDSCH on BWP-2 from time slot n+L, is mentioned and also see para [0614] wherein the receiving module receiving a first DCI in time unit n and the first DCI indicating an active BWP switches from BWP-1 to BWP-2 starting from time unit n+L, a PDSCH is scheduled in time unit n+L, is mentioned); and 	
monitoring a second PDCCH with a second DCI format in the active DL bandwidth part where the first DL bandwidth part is set to the active DL bandwidth part (see para [0545] wherein the UE starting to receive a PDCCH on BWP-1/first_DL_bandwidth_part is from time slot n+1 to time slot n+L, is mentioned and also see paragraphs [0548] & [0551]), the second DCI format being used for scheduling a PDSCH in the active DL bandwidth part where the first DL bandwidth part is set to the active DL bandwidth part (see para [0545] wherein the UE starting to receive a PDCCH on BWP-1/first_DL_bandwidth_part is from time slot n+1 to time slot n+L, is mentioned and also see para [0551] wherein  the UE may receive a PDCCH on BWP-1 in time slot n & in time slot n+1, the UE switches to BWP-1 to receive a PDSCH, is mentioned).
FU et al. is silent in teaching the above communication method for a terminal apparatus comprising configuring in the serving cell a set of one or more DL bandwidth 
However, YOSHIMOTO et al. teach a communication method for a terminal apparatus (see Abstract and Fig.10 for terminal apparatus) comprising configuring in the serving cell a set of one or more DL bandwidth parts given by a first RRC signaling (see paragraphs [0127] & [0128] wherein the number of bandwidth parts being configured on the basis of the system bandwidth, is mentioned, and also see para [0195] wherein radio resource control unit 2011 setting various types of configuration information/parameter on the basis of higher layer signals (e.g. RRC Signaling) received from the base station apparatus, is mentioned), wherein a first size of a first resource assignment field in the first DCI format is given based on the first DCI format is received (see para [0056] wherein the PDCCH being used to transmit downlink control information (DCI) & a plurality of DCI formats (which includes the first DCI format) being mentioned for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned and also see para [0059]), and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB (see para [0056] wherein the PDCCH being used to transmit downlink control information (DCI) & a plurality of DCI formats (which includes the second DCI format) being mentioned for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned, also see para [0053] wherein the MIB containing basic information such as information (SFN; system frame number) indicating the number of a radio frame, the system bandwidth, is mentioned  and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned and also see para [0059]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication method of FU et al. to include configuring in the serving cell a set of one or more DL bandwidth parts given by a first RRC signaling, also to have both a first size of a first resource assignment field in the first DCI format is given based on the first DCI format is received and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB, disclosed by YOSHIMOTO et al. in order to provide an effective mechanism to efficiently report reception quality information in transmitting the reception quality information and thereby achieving efficient data transmission between a wireless terminal and base station in the wireless communication system.
FU et al. and YOSHIMOTO et al. together yet are silent in teaching the above method for terminal apparatus comprising wherein a first size of a first resource assignment field in the first DCI format is given based on a number of resource blocks in the active DL bandwidth part in which the PDSCH scheduled by the first DCI format is received and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part in which the PDSCH scheduled by the second DCI format is received.
However, Media Tek Inc. teaches a method for terminal apparatus (see page 1, under BWP configuration) comprising wherein a first size of a first resource assignment field in the first DCI format is given based on a number of resource blocks in the active DL bandwidth part in which the PDSCH scheduled by the first DCI format is received (see page 1, under BWP configuration, for connected-mode UE, one or multiple bandwidth part configurations for each component carrier can be semi-statically signaled to a UE and configuration parameters including Bandwidth size (in terms of PRBs), is mentioned, also see page 6, section issue#6 under vivo, wherein another BWP-dependent DCI format/first_DCI_format could also been monitored at the same time (called 'normal DCI/first_DCI'), is mentioned and also see page 1, under ‘Definition of active BWP’, wherein  PDCCH carrying scheduling assignment for the PDSCH (that includes first resource assignment field) being transmitted in BWP, is mentioned), and 
a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part in which the PDSCH scheduled by the second DCI format is received (see page 1, under BWP configuration, for connected-mode UE, one or multiple bandwidth part configurations for each component carrier can be semi-statically signaled to a UE and configuration parameters including Bandwidth size (in terms of PRBs), is mentioned, also see page 6, section issue#6 under vivo, wherein  a DCI format which is independent of the BW of the active DL/UL BWP i.e. fallback DCI/ second DCI (that includes the second DCI format based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part), is mentioned and the UE being configured to monitor both DCI formats, is mentioned and also see page 1, under ‘Definition of active BWP’).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method for terminal apparatus of FU et al. and YOSHIMOTO et al. to have a first size of a first resource assignment field in the first DCI format being given based on a number of resource blocks in the active DL bandwidth part in which the PDSCH scheduled by the first DCI format is received and also to have  a second size of a second resource assignment field in the second DCI format being given based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part in which the PDSCH scheduled by the second DCI format is received, disclosed by Media Tek Inc. in order to provide an effective mechanism of a UE for efficiently supporting multiple active bandwidth parts to transmit user traffic and also to provide separate sets of bandwidth part configurations for DL and UL per component carrier in wireless communication system.
Regarding claim 26, FU et al. teach a communication method for a base station apparatus configured to communicate with a terminal apparatus in a serving cell (see Abstract, Figures 48 & 76/base_station and para [0038), the communication method comprising: transmitting a first PDCCH with a first DCI format in an active DL bandwidth a DL active BWP and an UL active BWP, is mentioned and also see Fig.33 and para [0545] wherein a UE is configured with two DL BWPs, denoted by BWP-1 and BWP-2, is mentioned, in time slot n, the UE detects a DCI indicating a switching of a DL active BWP on BWP-1 (the DCI/first_DCI is transmitted in a PDCCH), is mentioned and BWP-1  being set to the active DL bandwidth part, is mentioned and also see para [0586] wherein the receiving module receiving DCI in time unit n, and active BWP indication information in the DCI indicating a switching of an active BWP, is mentioned, also see para [0588] wherein receiving module starting to receive a PDCCH and/or a PDSCH on a DL active BWP from the time unit n+k, is mentioned), the first DCI format being used for scheduling a PDSCH in the active DL bandwidth part where a second DL bandwidth part from a set of one or more DL bandwidth parts is set to the active DL bandwidth part (see para [0545] wherein the DCI schedules a PDSCH transmitted on BWP-2/second DL bandwidth part in time slot n+L (L is a positive integer, e.g., configured by higher layer signaling, or pre-defined in a protocol) &  the UE may start to receive the PDSCH on BWP-2 from time slot n+L, is mentioned and also see para [0614] wherein the receiving module receiving a first DCI in time unit n and the first DCI indicating an active BWP switches from BWP-1 to BWP-2 starting from time unit n+L, a PDSCH is scheduled in time unit n+L, is mentioned), and
para [0545] wherein the UE starting to receive a PDCCH on BWP-1/first_DL_bandwidth_part is from time slot n+1 to time slot n+L, is mentioned and also see paragraphs [0548] & [0551]), the second DCI format being used for scheduling a PDSCH in the active DL bandwidth part where the first DL bandwidth part is set to the active DL bandwidth part (see para [0545] wherein the UE starting to receive a PDCCH on BWP-1/first_DL_bandwidth_part is from time slot n+1 to time slot n+L, is mentioned and also see para [0551] wherein  the UE may receive a PDCCH on BWP-1 in time slot n & in time slot n+1, the UE switches to BWP-1 to receive a PDSCH, is mentioned). 
FU et al. is silent in teaching the above communication method for a base station apparatus comprising informing the terminal apparatus of a set of one or more DL bandwidth parts in the serving cell by using a first RRC signaling, wherein a first size of a first resource assignment field in the first DCI format is given based on the first DCI format is transmitted, and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB.
However, YOSHIMOTO et al. teach a communication method for a base station apparatus (see Abstract and Fig.9 for base station apparatus) comprising informing the terminal apparatus of a set of one or more DL bandwidth parts in the serving cell by using a first RRC signaling (see paragraphs [0127] & [0128] wherein the number of bandwidth parts being configured on the basis of the system bandwidth, is mentioned, and also see para [0169] wherein radio resource control (RRC) unit 1011 managing & a plurality of DCI formats (which includes the first DCI format) being mentioned for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned and also see para [0059]) and 
a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling which includes a MIB (see para [0056] wherein the PDCCH being used to transmit downlink control information (DCI) & a plurality of DCI formats (which includes the second DCI format) being defined for the transmission of the downlink control information, is mentioned and also see para [0078] wherein RRC message that is transmitted from the base station apparatus 100-1 being a message containing UE specific information, is mentioned, also see para [0053] wherein the MIB containing basic information such as information (SFN; system frame number) indicating the number of a radio frame, the system bandwidth, is mentioned  and also see para [0140] wherein the resource assignment field contained in the PDCCH/DCI, is mentioned and also see para [0059]).



FU et al. and YOSHIMOTO et al. together yet are silent in teaching the above method for base station apparatus comprising wherein a first size of a first resource assignment field in the first DCI format is given based on a number of resource blocks in the active DL bandwidth part in which the PDSCH scheduled by the first DCI format is transmitted and a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part in which the PDSCH scheduled by the second DCI format is transmitted.
However, Media Tek Inc. teaches a method for base station apparatus (see page 1, under BWP configuration and also see page 6, under section issue 6) comprising wherein a first size of a first resource assignment field in the first DCI format is given 
a second size of a second resource assignment field in the second DCI format is given based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part in which the PDSCH scheduled by the second DCI format is transmitted (see page 1, under BWP configuration, for connected-mode UE, one or multiple bandwidth part configurations for each component carrier can be semi-statically signaled to a UE and configuration parameters including Bandwidth size (in terms of PRBs), is mentioned, also see page 6, section issue#6 under vivo, wherein  a DCI format which is independent of the BW of the active DL/UL BWP i.e. fallback DCI/ second DCI (that includes the second DCI format based on a second RRC signaling regardless of the number of resource blocks in the active bandwidth part), is mentioned and the UE being configured to monitor both DCI formats, is mentioned and also see page 1, under ‘Definition of active BWP’).
.
Response to Arguments
5.	Applicant's arguments filed on 02/21/2022 w.r.t. amended independent claims 23-26 are moot under the new ground(s) of rejection made in view of Media Tek Inc. (R1-1716832, 3GPP TSG RAN WG1 Meeting NR#3, dated Sept 2017) as presented in the current office action.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

PARK (US Pub. No: 2019/0104543 A1) disclose mechanisms for scheduling a data channel to support a user equipment (UE) using various bandwidth parts (BWPs) in a next-generation/5G radio access network.
CHOI et al. (US Pub. No: 2020/0021410 A1) disclose mechanisms for relating to a wireless communication device and system for transmitting and receiving a reference signal and a data channel.
Shen et al. (US Pub. No: 2019/0342870 A1) disclose mechanisms for separately configuring sets of frequency resources for a PDCCH and another physical channel in wireless communication system.
Aiba et al. (US Pub. No: 2019/0074929 A1) disclose mechanisms relating to new signaling procedures for user equipments (UEs) and base station in wireless communication system.
Ouchi et al. (US Pub. No: 2014/0247796 A1) disclose mechanisms relating to a communication system in which a base station apparatus and a terminal apparatus communicate with each other and a communication method with which the terminal apparatus can set appropriate uplink transmission power in wireless communication system.
Takeda et al. (US Pub. No: 2021/0211913 A1) disclose mechanisms to provide a user terminal and a radio communication method that can control activation at a high speed in wireless communication system.
	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477 
	3/22/2022